Citation Nr: 1241655	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-23 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD)/adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel






INTRODUCTION

The Veteran served active duty from March 1982 to April 1987, as well as a period of active duty for training in March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, that denied the relief sought.

The Veteran was scheduled for a Board hearing to be held in November 2012, but the Veteran did not attend this hearing.  As the Veteran has not contacted the Board or the RO to show good cause as to why his hearing should be rescheduled, the Board may adjudicate this claim without the need to remand for a hearing.  See 38 C.F.R. § 20.702 (2012) ("If an appellant ... fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.").


FINDING OF FACT

Throughout the rating period on appeal, the appellant's PTSD/adjustment disorder has been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for PTSD/adjustment disorder are met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411-9410 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), Pelegrini at 112. 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 - prior to the RO decision in this matter, which advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for supporting a claim for an increased evaluation.  The letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, and records of his post-service VA treatment.  The Veteran was afforded two VA compensation and pension examinations germane to his claim on appeal.  The Board finds that the examinations and related medical opinions are sufficient in their totality for VA adjudication purposes, as they include consideration of the relevant lay and medical evidence of record, are supported by sufficient rationales, and there has been no contention the disability has increased in severity since then.  Additionally, the Veteran was scheduled to appear before Board hearing in November 2012, but failed to report, and did not contact VA to request to reschedule.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations 

The Veteran contends that the current severity of his PTSD/Adjustment Disorder entitles him to a disability rating in excess of 10 percent.

Disability ratings are determined by applying a schedule of ratings that are based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

By way of background, the record shows service connection for psychiatric disability was awarded in a December 2000 rating action.  It was initially assigned a non-compensable evaluation.  In a May 2007 Board decision, the disability rating  was increased to 10 percent.   That evaluation was made effective from April 2006, in a June 2007 rating action.  In July 2007, the Veteran submitted a claim for increase which has become the subject of this appeal.  

The Veteran's service-connected PTSD/adjustment disorder is evaluated pursuant to the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130.  Under the General Rating Formula, a 10 percent evaluation is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411-9410.  

A 30 percent evaluation is assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Furthermore, a Global Assessment of Functioning (GAF) rating is often mentioned in psychiatric records.  This is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument) but with no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95; see also 38 C.F.R. § 4.130 (2012).

Evidence

The relevant evidence in this case consists of two VA examinations, VA treatment records, and lay statements from the Veteran and his supervisor/manager describing his symptoms.  

The Veteran first underwent a VA PTSD examination in February 2008, during which he reported experiencing symptoms of depression, difficulty sleeping, flashbacks, anxiety, and occasional irritability.  The Veteran also reported having a poor relationship with his wife and stepchildren, but indicated an amicable relationship with his two sons, and an ongoing positive relationship with his younger brother.  He denied having any friendships.  

On mental status examination, the Veteran was noted to have a casual, but neat and appropriate appearance; his mood was depressed and his affect normal and responsive.  Additionally, the Veteran was fully-oriented to person, place, and time; had no abnormalities of thought processes, content, memory, or concentration; and had no delusions, hallucinations, obsessive or ritualistic behavior, or panic attacks.  The examiner noted that the Veteran's symptoms did not interfere with his ability to perform activities of daily living.  In conclusion, the examiner indicated that his symptoms had not increased in severity since his last evaluation; she diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, and histrionic personality disorder.  She assigned the Veteran a GAF score of 70, due to his service-connected neuroses, but only a 60 when including the impact of his personality disorder. 

VA treatment records from the Pittsburg VA Medical Center (VAMC) reflect that that Veteran has been receiving on-going individual therapy for his psychiatric condition every 1-2 months.  Records from January 2008 through May 2010 reflect that the Veteran has consistently exhibited a dysphoric mood and continuously experiences intrusive and recurrent recollections of his wrongful military imprisonment that are frequently triggered by outside events (e.g., exposure to the legal system, or police presence).  These treatment records reflect the Veteran's subjective belief that the resulting anger and irritability borne out of these recollections have negatively affected his relationships and employment.  

In a June 2010 letter, the Veteran's former supervisor indicated that the Veteran's symptoms associated with PTSD have severely impacted his employment.  In particular, his supervisor stated that, following nightmares or flashbacks, the Veteran becomes irritable and fatigued, and has trouble focusing and remembering things.  He noted one occasion where the Veteran had been written up and put on probation due to his forgetting to check items on his check-off list.  He also noted several occasions in the past where the Veteran had become so agitated that he became too mentally overwhelmed to work.  He opined that "as his supervisor and manager, and observing him for 11 years, his employment is severely impacted from his PTSD."  

The Veteran underwent a second VA examination in February 2012, during which he reported experiencing depression, anxiety, suspiciousness, chronic sleep impairment, some neglect of personal appearance and hygiene, and passive suicidal ideation, with no active intent or plan.  He symptoms of depression included sad mood, crying twice a week, loss of pleasure in events he used to enjoy (e.g., fishing), loss of libido, fluctuating appetite, low motivation, and feelings of hopelessness for his future.  He endorsed experiencing heightened arousal, specifically in public areas, and indicated he was always on the lookout for police presence.  The Veteran also reported experiencing significant conflict and distance from his wife of 12 years; having conflicts with his step-daughter, and being estranged from three of his siblings.  He denied having friendships.  He indicated that he had been employed as a computer operator for the same company since 1998; however he noted that his psychiatric symptoms have caused him to miss work approximately three days a month.  He reported that he recently "became verbally aggressive with his boss."

On mental status examination, the Veteran was noted to have a disheveled and poorly groomed appearance; his mood and affect were anxious, although the Veteran was fully-oriented to person, place, and time.  He had no abnormalities of thought processes, content, memory, or impulsivity; and had no delusions, hallucinations, obsessive or ritualistic behavior, or panic attacks.  The examiner further noted that the Veteran's symptomatology did not interfere with his ability to perform his activities or daily living.  In conclusion, the examiner diagnosed the Veteran with adjustment disorder with mixed anxious and depressed mood secondary to his false imprisonment; he was also diagnosed with histrionic personality disorder, which was determined not to be service connected.  The Veteran was assigned a GAF score of 80 due to service connected disability, but a 70 when the personality disorder consequences were included.   

Merits

Based on the evidence, the Board finds that the Veteran's disability picture throughout the appeal most closely approximates the criteria for a 30 percent rating.  The evidence in its entirety establishes occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The February 2008 and February 2012 VA examinations taken together show the Veteran's psychiatric disability is productive of depression, anxiety, suspiciousness, sleep impairment and heightened arousal (specifically in public areas and in the presence of the police).  It also shows the Veteran's loss of pleasure in events he used to enjoy (e.g., fishing); a loss of libido, fluctuating appetite, low motivation, feelings of hopelessness for his future; and difficulty concentrating.  The Veteran's supervisor confirms the Veteran's occupational impairment includes intermittent periods of inability to work.  

In light of the aforementioned factors, the Board finds that the evidence sufficiently reflects the psychiatric disability most closely approximates a 30 percent disability rating, and to this extent, the claim is granted. 

The Board further finds, however, that the Veteran's psychiatric disability does not merit a 50 percent disability rating.  In that regard, the Veteran has not demonstrated a flattened affect, circumstantial, circumlocutory, or stereotyped speech, or panic attacks of more than once a week.  Moreover, while the Veteran has reported some symptomatology that could support a 50 or 70 percent disability level, the Veteran's overall condition is best represented at the 30 percent level, as his condition does not result in any more than with occasional decrease in work efficiency.  What is more, the Veteran has remained married to his second wife of 12 years and maintains a good relationship with his step-daughter; he also is noted to be doing well on medications, assists with chores around the house and is capable of self-care and managing his finances.  

The Board also expressly acknowledges its consideration of the lay evidence of record, namely the statements provided by the Veteran and his former supervisor relating to his PTSD/adjustment disorder symptoms.

The Board further acknowledges that the Veteran is competent to report his PTSD symptoms, and the Board finds the Veteran's reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Moreover, the Board's award of an increased rating is predicated, in part, on this evidence.  However, as outlined above, when considering these reports with the objective medical evidence of record, the totality of the evidence fails to present a basis for awarding a disability rating in excess of 30 percent.

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's level of his psychiatric disability.  There is evidence that the Veteran's psychiatric disability is productive of occupational and social impairment, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence shows that the Veteran is still employed full time.  Accordingly, there is no need for further analysis with respect to this matter.  


ORDER

A rating of 30 percent for PTSD/adjustment disorder is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


